Case 19-71228   Doc 48   Filed 12/26/19 Entered 12/26/19 14:41:37   Desc Main
                           Document     Page 1 of 8
Case 19-71228   Doc 48   Filed 12/26/19 Entered 12/26/19 14:41:37   Desc Main
                           Document     Page 2 of 8
Case 19-71228   Doc 48   Filed 12/26/19 Entered 12/26/19 14:41:37   Desc Main
                           Document     Page 3 of 8
Case 19-71228   Doc 48   Filed 12/26/19 Entered 12/26/19 14:41:37   Desc Main
                           Document     Page 4 of 8
Case 19-71228   Doc 48   Filed 12/26/19 Entered 12/26/19 14:41:37   Desc Main
                           Document     Page 5 of 8
Case 19-71228   Doc 48   Filed 12/26/19 Entered 12/26/19 14:41:37   Desc Main
                           Document     Page 6 of 8
Case 19-71228   Doc 48   Filed 12/26/19 Entered 12/26/19 14:41:37   Desc Main
                           Document     Page 7 of 8
Case 19-71228   Doc 48   Filed 12/26/19 Entered 12/26/19 14:41:37   Desc Main
                           Document     Page 8 of 8
